Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered August 9, 1990, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the trial court’s evidentiary rulings were proper in all respects. The sentence was appropriate (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contention is unpreserved for appellate review (CPL 470.05 [2]). Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.